DETAILED ACTION
This office action is in response to application no. 17/520,391 filed on 11/05/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  the phrase “its preferably flattened screw tip” relies on a pronoun.  The use of pronouns is discouraged as they may render the claim indefinite if the noun to which the pronoun is referring to cannot be clearly ascertained.  
Appropriate correction is required.
Claim(s) 5 – 11 and 15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim(s) 5 – 11 and 15 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 requires “its preferably flattened screw tip”.  It is unclear if the claim requires a “flattened screw tip” or merely a screw tip that is preferably flattened.
All claims dependent from the above claim(s) rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) (e.g. “holding means”, “fixing means") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobsen et al., (US 2010/0234724, herein Jacobsen).
With regard to claim 1, Jacobsen discloses a device, 14, having a localization element, 142, 144, 146, for connecting a medical instrument, 12, to a location--detecting system, the medical instrument having an instrument shaft (see paragraph [0060]: “The EM instrument tracking device 14 can generally include a body or housing 100 that comprises a base 102 and a cap 104.”), an instrument tip, 80, and a working point, 82, wherein at least one localization element, 142, 144, 146, for determining location information of the device, 14, within a coordinate system (see Fig. 3A) (see paragraph [0065]: “In use, each of the first, second and third tracking coils 142, 144 and 146 sense the electromagnetic field produced by the coil arrays 64 and 66 and generate an output signal to the navigation handpiece interface 70 indicative of a position of the working member 80, and more specifically the blade tip 82. The specific tracking coil configuration of the present disclosure where the first, second and third tracking coils 142, 144 and 146 are positioned orthogonally relative to each other and in the specific configuration relative to the shaver reduces electromagnetic interference from the handpiece 12, which contains a substantial amount of metallic material.  The tracking coils 142, 144 and 146 can provide positional, translational and rotational information (6 degrees of freedom) along the respective axes 162, 164 and 166, along the respective planes 152, 154 and 156, and around the respective axes 162, 164 and 166 for the instrument tracking device 14 as a whole.”) of the location-detecting system can be arranged on the device, 14 (see Fig. 3A), wherein the device has at least one holding means, 168, for fastening to the medical instrument (see paragraph [0067]: “As discussed above, the EM instrument tracking device 14 may be removably attached or fixed (non-removably attached) to the handpiece 12.  In one example, the EM instrument tracking device 14 can be slidably advanced over a distal end of the handpiece 12 and secured with a connection mechanism 168.”), and the localization element has a sensor coil for use in position-detecting systems with an alternating electromagnetic field generated by a field generator (see paragraph [0065]-[0066]: “As can be appreciated, by utilizing three tracking coils (142, 144 and 146), the EM image-guided surgery system 10 can identify the location and orientation of the set of coils 142, 144 and 146 in space and therefore can calculate the location of the blade tip 82 in 3-dimensional space.”), and the device can be connected by a cable, 151, to a control unit of the location-detecting system in order to transmit signals from the localization element to the control unit of the location-detecting system (see paragraphs [0058]-[0067]).
Regarding claim 2 and 4, Jacobsen discloses characterized in that the holding means, 168, has an instrument holder, at least a subsection of the medical instrument being engageable with the instrument holder and being fastenable to the instrument holder by at least one fixing means, characterized in that the fixing means has a clamping device (see paragraph [0067]: “As discussed above, the EM instrument tracking device 14 may be removably attached or fixed (non-removably attached) to the handpiece 12.  In one example, the EM instrument tracking device 14 can be slidably advanced over a distal end of the handpiece 12 and secured with a connection mechanism 168.  The connection mechanism 168 can comprise adhesive, cooperating threads, clips, snaps, fasteners or other device.  Explained generally, the distal end of the handpiece 12 can be inserted through a passthrough defined by the base opening 126.  In other arrangements, the EM instrument tracking device 14 may be releasably coupled to the handpiece 12, such as by way of a snap-fit connection.  It is contemplated however that the EM instrument tracking device 14 can be removably affixed to the handpiece 12 by any suitable method.”).

Claim(s) 12 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Tien et al., (US 2011/0054449, herein Tien).
With regard to claim 12, Tien discloses a method with which a localization element, 311, held on the medical instrument, 20, by the device can be calibrated to the working point of the medical instrument (space between 22 and 321), wherein during the method a reference point is approached with the working point of the instrument tip, 22, and at the same time the location and orientation of the localization element held on the instrument are detected (see paragraph [0027]: “The optical positioning device 33 includes a scanner 331 and a signal processor 332, wherein the scanner 331 is an infrared transceiver.  In response to the activating signal transmitted by the signal communication module 322, the optical positioning device 33 begins an optical positioning process (e.g., triangulation) and carries out the calibration procedure for the surgical tool 20 in a way similar to the prior art, i.e., by sending an infrared signal and receiving a reflection thereof so as to determine the spatial coordinate information of each position indicating element.  In order to reflect the infrared signal emitted by the scanner 331, the first and second position indicating elements 311, 323 each include a reflective marker, or the first and second position indicating elements 311, 323 are each a reflective ball or an infrared reflector.”).
Regarding claim 13, Tien discloses wherein, at the moment when the working point of the instrument tip reaches the reference point, the working point is automatically calibrated, or automatic calibration is carried out when the working point remains at the reference point for a predetermined time (see [0009, 0010, 0027 & 0029]).  An activating signal is automatically generated when a pointed end of a surgical tool makes contact with the electronic sensing module [0009]. This activating signal is “transmitted by the signal communication module to an optical positioning device so as to trigger a calibration procedure for the surgical tool in real time” [0009]. This is seen to be an automatic process.
With regard to claim 14, Tien discloses wherein the automatic calibration is made possible by a pressure sensor at the reference point, or an electrical circuit which is closed by contact of the working point of the instrument tip with the reference point (see paragraph [0029]: “Specifically speaking, as the electronic sensing module 321 includes a piezoelectric element (not shown), when the pointed end 22 of the surgical tool 20 makes contact with the electronic sensing module 321, as shown in FIG. 2B, a contact pressure is generated.  Thus, an electronic signal is produced and transmitted through the signal communication module 322 to the optical positioning device 33, wherein the electronic signal serves as the activating signal.  After receiving the activating signal, the optical positioning device 33 activates the tool calibration procedure and, through subsequent detection and calculation, determines the actual length of and the appropriate bore diameter for the surgical tool 20, thereby calibrating dimensional information of the surgical tool 20.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al., (US 2010/0234724, herein Jacobsen).
Unless otherwise noted, the rationale for the combination of references remains the same throughout this section.
Regarding claim 3, Jacobsen does not explicitly disclose wherein the fixing means comprises a screw which can be screwed into the instrument tracking device.  However, Jacobsen discloses the fixing means “can comprise adhesive, cooperating threads, clips, snaps, fasteners or other device” [0063].  Jacobsen also discloses the use of screws and clamps [0023].
The substitution of one known element (the screw of the instant application) for another (any of the fasteners as set forth in Jacobsen) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the fasteners in Jacobsen would have yielded predictable results, namely, securing the medical instrument to the instrument holder so as not to have any shifting or movement during the tracking.
The phrase(s) “so that, as a result, its preferably flattened screw tip presses against an instrument shaft section which the instrument holder comprises, so as to hold the medical instrument in the instrument holder” are considered statements of intended use and fail to impart further structural elements to the claim.  The device of Jacobsen is considered capable of performing as claimed.
	With regard to claim 4, Jacobsen discloses characterized in that the fixing means has a clamping device (see paragraph [0067]: “As discussed above, the EM instrument tracking device 14 may be removably attached or fixed (non-removably attached) to the handpiece 12.  In one example, the EM instrument tracking device 14 can be slidably advanced over a distal end of the handpiece 12 and secured with a connection mechanism 168.  The connection mechanism 168 can comprise adhesive, cooperating threads, clips, snaps, fasteners or other device.  Explained generally, the distal end of the handpiece 12 can be inserted through a passthrough defined by the base opening 126.  In other arrangements, the EM instrument tracking device 14 may be releasably coupled to the handpiece 12, such as by way of a snap-fit connection.  It is contemplated however that the EM instrument tracking device 14 can be removably affixed to the handpiece 12 by any suitable method.”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 14/903,381 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims of parent U.S. Application No. 14/903,381 are narrower in scope than those filed in the instant application. The scope of the claims of the instant application, being broader than the claims of parent U.S. Application No. 14/903,381 are seen to clearly encompass, and thus clearly anticipate, the claims of parent U.S. Application No. 14/903,381. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793